DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) filed on 4/11/2019 and 3/8/2022 were considered and placed on the file of record by the examiner.
 
	
Election/Restrictions
Applicant’s election without traverse of claims 1-4 and 6-10 in the reply filed on 8/12/2022 is acknowledged.  Claims 11-13, 15-17 are withdrawn. 

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention are directed to non-statutory subject matter.  Claims 1 are directed to neither a ‘process’ nor a ‘machine,’ but rather embrace or overlap two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  Claims 2-4, 6-10 are rejected based on their dependency.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3, 4, 6-9 are rejected based on their dependency.
Claim 1 recites the limitation “the subject support” and "the 3D human subject model”.  There is insufficient antecedent basis for this limitation in the claim.
The following claim 2 elements are vague and indefinite because the independent claim 1 mentions a 3D human subject model and then claim 2 states generating a 3D human subject model; “wherein determining the reference point includes: warping the 3D generic human body model to generate a 3D human subject model that is aligned with the range image of the human subject disposed on the subject support; and determining the reference point on or in the 3D human subject model in the frame of reference (FS) of the subject support.”
The following claim 10 elements are vague and indefinite; “wherein receiving the reference point on or in the human subject in the frame of reference (FB) of the human subject includes: determining the reference point on or in the human subject in the frame of reference of the human subject from a positional relationship between a hand or object in the range image and the human subject in the range image.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wan et al. (US 2017/0220709).

Regarding claim 1, Wan teaches a patient positioning device comprising: 
a range camera (see para. 0033, where Wan discusses a depth measuring camera); 
a display an electronic processor (see para. 0035, where Wan discusses a display); and 
a non-transitory storage medium storing: a three-dimensional (3D) generic human body model (see claim 1, para. 0035, where Wan discusses a first model representing a surface of the patient);
a 3D medical imaging device model representing a medical imaging device (see claim 1, para. 0035, where Wan discusses a second model representing a medical system); 
a 3D subject support model representing the subject support (see claim 1, para. 0035, where Wan discusses a third model representing a patient support); and
 instructions readable and executable by the electronic processor to perform a positioning method including: receiving a range image acquired by the range camera of a human subject and a subject support on which the human subject is disposed (see figure 7, claim 1, para. 0035, where Wan discusses capturing depth image of a patient and patient support); and 
using the range image, determining a reference point on or in the human subject in a frame of reference (FS) of the subject support (see figure 7, para. 0132, 0134, where Wan discusses model representing the surface of the patient is coupled to the model of the patient support, so that the model of the surface of the patient and the model of the patient support can be virtually positioned (e.g., translated and/or rotated) as a single unit. In another technique, the model including the surface profile of the patient may also include a surface profile of the patient support, so that a virtual movement of the model will move both the surface model of the patient and the surface model of the patient support);
and presenting on the display, a simulation of the 3D human subject model disposed on the 3D subject support model with the 3D subject support model aligned with the 3D medical imaging device model including simulation of loading the 3D human subject model into the 3D medical imaging device model (see figure 7, claim 1, para. 0132, 0134, 0143, where Wan discusses patient model on the support model and virtually aligning the models with the medical device model).

Regarding claim 2, Wan teaches wherein determining the reference point includes: warping the 3D generic human body model to generate a 3D human subject model that is aligned with the range image of the human subject disposed on the subject support; and determining the reference point on or in the 3D human subject model in the frame of reference (FS) of the subject support (see figure 7, para. 0132, 0134, where Wan discusses model representing the surface of the patient is coupled to the model of the patient support, so that the model of the surface of the patient and the model of the patient support can be virtually positioned (e.g., translated and/or rotated) as a single unit. In another technique, the model including the surface profile of the patient may also include a surface profile of the patient support, so that a virtual movement of the model will move both the surface model of the patient and the surface model of the patient support).

Regarding claim 7, Wan teaches further including the subject support wherein the subject support includes mating features for mating the subject support with a medical imaging device see figure 7, claim 1, para. 0132, 0134, 0143, where Wan discusses patient model on the support model and virtually aligning the models with the medical device model).

Regarding claim 9, Wan teaches wherein the positioning method further includes: receiving a reference point on or in the human subject in a frame of reference (FB) of the human subject; and translating the reference point on or in the human subject in the frame of reference of the human subject to the frame of reference (FS) of the subject support using the range image in order to determine the reference point on or in the human subject in the frame of reference of the subject support (see figure 7, para. 0132, 0134, where Wan discusses model representing the surface of the patient is coupled to the model of the patient support, so that the model of the surface of the patient and the model of the patient support can be virtually positioned (e.g., translated and/or rotated) as a single unit).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2017/0220709) in view of White et al. (US 2015/0002419).

Regarding claim 3, Wan does not expressly teach wherein the warping is performed by skeletal tracking.  However, White teaches wherein the warping is performed by skeletal tracking (see para. 0067, where White discusses a model created tracked using skeletal mapping).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wan with White to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wan in this manner in order to improve three dimensional model alignment by obtaining skeletal details of a human and tracking the movement of the human model to decrease memory use storing skeletal model data.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wan, while the teaching of White continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating skeletal data of a human and tracking the human model to improve the three dimensional model movement and alignment.  The Wan and White systems perform model creation and movement, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 4, Wan do not expressly teach wherein the non-transitory storage medium stores a plurality of different 3D generic human body models for different classes of human bodies, and determining the reference point further includes selecting one of the 3D generic human body models for use in the warping based on a human body class input received by the electronic processor.  However, White teaches wherein the non-transitory storage medium stores a plurality of different 3D generic human body models for different classes of human bodies, and determining the reference point further includes selecting one of the 3D generic human body models for use in the warping based on a human body class input received by the electronic processor (see para. 0053, where White discusses different models used for representations of a modeled target).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wan with White to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wan in this manner in order to improve three dimensional model alignment by creating different models of a human and tracking the movement of the human model to decrease memory use by storing multiple models that represent potential human forms.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wan, while the teaching of White continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of various model data of a human and tracking one of the human models when aligning the human model with a medical model, therefore improving memory usage when performing image model alignment.  The Wan and White systems perform model creation and movement, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2017/0220709) in view of Hellier et al. (US 2014/0046342).

Regarding claim 6, Wan does not expressly teach wherein the positioning method further includes: identifying the reference point on or in the human subject in the range image by detecting a pointer to the reference point in the range image.  However, Hellier teaches wherein the positioning method further includes: identifying the reference point on or in the human subject in the range image by detecting a pointer to the reference point in the range image (see para. 0042, where Hellier discusses using a pointer in a three-dimensional system pointing to a reference point on the patient).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wan with Hellier to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wan in this manner in order to improve three dimensional model alignment by obtaining reference points in the human model relative to the object model and tracking the movement of the human model.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wan, while the teaching of Hellier continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating reference points and tracking the human model to improve the three dimensional model movement and alignment.  The Wan and Hellier systems perform model creation and movement, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2017/0220709) in view of Vija et al. US 2013/0281818).

Regarding claim 8, Wan does not expressly teach wherein the medical imaging device comprises a magnetic resonance imaging (MRI) device.  However, Vija teaches wherein the medical imaging device comprises a magnetic resonance imaging (MRI) device (see para. 0023, where Vija discusses a modeled magnetic resonance imaging (MRI) device).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wan with Vija to derive at the invention of claim 8.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wan in this manner in order to improve three dimensional model alignment by obtaining human model and a magnetic resonance imaging (MRI) device model.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wan, while the teaching of Vija continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating human model and magnetic resonance imaging (MRI) device model to improve the three dimensional model movement and alignment.  The Wan and Vija systems perform model creation and movement, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 10, Wan does not expressly teach wherein receiving the reference point on or in the human subject in the frame of reference (FB) of the human subject includes: determining the reference point on or in the human subject in the frame of reference of the human subject from a positional relationship between a hand or object in the range image and the human subject in the range image.  However, Vija teaches wherein receiving the reference point on or in the human subject in the frame of reference (FB) of the human subject includes: determining the reference point on or in the human subject in the frame of reference of the human subject from a positional relationship between a hand or object in the range image and the human subject in the range image (see claim 1, para. 0030, 0035, where Vija discusses spatial data indicative of relative movement and position of the scanner and an object spaced from the scanner).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Wan with Vija to derive at the invention of claim 10.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Wan in this manner in order to improve three dimensional model alignment by obtaining positional relationship between a hand or object in the range image and the human subject to acquire proper distance information when creating models to align.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Wan, while the teaching of Vija continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the proper distance between objects in depth images to improve the three dimensional model movement and alignment.  The Wan and Vija systems perform model creation and movement, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Conclusion

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663